Exhibit 10.15

 

DEVELOPMENT AND CLINICAL SUPPLIES AGREEMENT*

 

This Development and Clinical Supplies Agreement (the “Agreement”) is entered
into as of the 19th day of June 2009 (“Effective Date”) by and among:

 

1.                                       3M COMPANY (“3M”) and 3M INNOVATIVE
PROPERTIES COMPANY (“3M IPC”) with its principal address as 3M Center, St. Paul,
MN 55144 USA; and

 

2.                                       Radius Health Inc. with its principle
address at 300 Technology Square, Cambridge, MA  02139 (“RADIUS”).

 

WHEREAS

 

1.                                       3M, through its Drug Delivery Systems
Division, has developed expertise and has rights in technology relating to drug
delivery, including a proprietary microstructured transdermal system (“MTS”) for
delivering drugs into and through the skin;

 

2.                                       RADIUS has experience and expertise in
the research, development and commercialization of pharmaceutical products,
including expertise in their proprietary compound BA058 (“Compound”);

 

3.                                       3M and RADIUS have entered a
Feasibility Agreement for the development of BA058 coated MTS product
(“Product”) on December 5, 2008 (the “Feasibility Agreement”) and are nearing
conclusion of work under that agreement;

 

4.                                       3M and RADIUS wish to continue the
Product development activities and to have 3M provide clinical and toxicology
supplies to RADIUS suitable for preclinical, phase I and phase II studies.  If
successful, RADIUS or its sublicensee may wish to further develop and
commercialize the Product and 3M may wish to further develop and manufacture
such Product for RADIUS or its sublicensee.

 

IT IS AGREED as follows:

 

1.                                      DEFINITIONS

 

1.1                                                                    
“Affiliate” shall mean any company, firm or other entity controlling, under
common control with or controlled by the relevant entity by

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

ownership, direct or indirect, of more than fifty percent (50%) of the shares of
outstanding capital stock thereof.  For the purpose of this Agreement, the terms
“3M” and “Radius” shall include each Affiliate.

 

1.2                                                                    
“Information” shall mean all written information relating to Compound, MTS,
components, formulations, Product, Workplan and business plans, including but
not limited to data; know-how; technical and non-technical materials; and
compound and formulation samples, test results and specifications, which either
Party shall deliver to the other pursuant to this Agreement or produced during
performance of the work hereunder, stamped “Confidential” and all oral material
which each Party declares to be “confidential” and confirms in writing within
[*] ([*]) days of disclosure.

 

1.3                                                                    
“Invention” shall mean all discoveries, inventions, ideas, data, know-how
whether patentable or not arising during and out of the Program under this
Agreement.

 

1.4                                                                  “Program”
shall mean a development and clinical supplies  program comprised of work
conducted pursuant to a Workplan as amended in writing from time to time in
accordance with the terms of this Agreement.

 

1.5                                                                  “Workplan”
(an example is attached hereto as Exhibit A) shall mean a reasonably detailed
definition of the scope of work to be performed, timeline and deliverables in
connection with the Program.

 

2.                                      SCOPE and CONDUCT OF WORK:

 

2.1                                                              3M and RADIUS
shall use reasonable commercial efforts to carry out their obligations in
respect of the work described in the Workplan in a timely and effective manner
making available those of their respective personnel necessary to perform the
Workplan.  The Workplan is staged in a series of go/no go decision points.

 

2.2                                                              3M will carry
out agreed development activities relating to the MTS array, coating, and
applicator in conjunction with Compound as detailed in the Workplan.  3M will
develop formulations as detailed in the Workplan.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

2.3                                                              Any material
change in the Workplan requiring more than a [*]% increase in the estimated cost
to Radius specified in Exhibit C for any phase of the Workplan (having reference
to the upper bound of the estimated cost for such phase) shall be agreed between
the Parties in writing in the form of a change order, the form of which is
attached hereto as Exhibit B (a “Change Order”) via the change order process
provided in Section 2.4.

 

2.4                                                              If Radius
elects to make changes to the subject matter or scope of any Program, Radius
will provide 3M with the information set forth in Exhibit B (“Change Order
Form”), and, within [*] business days, the Parties will in good faith negotiate
any change to the Workplan including timelines or budget.  Neither Radius nor 3M
will have any obligation to implement changes or recognize suggested changes
unless and until a revised Change Order Form and amended Workplan is agreed and
executed by the Parties.

 

2.5                                                              3M and Radius
recognize that there is no certainty as to the outcome of any Workplan, and
neither makes any warranties to the other regarding technical success,
commercial success, or noninfringement of resulting Product.  Furthermore,
neither Radius nor 3M has any obligation under this Agreement to proceed beyond
the Workplan.

 

3.                                      MANAGEMENT OF PROGRAM

 

3.1                                                              In order to
have appropriate coordination between the parties in the course of the
implementation of the Workplan, each party agrees to (i) appoint a technical
project leader, (ii) appoint a commercialization manager, (iii) set up a joint
technical team for product development management, comprising appropriate
membership from 3M and RADIUS.

 

3.2                                                              The
commercialization managers shall be in charge of the daily and regular
communication between the parties with respect to the implementation of the
Workplan. The technical project leaders shall be in charge of overseeing the
implementation of the Workplan. The Joint Technical Team shall provide general
guidance to the parties with respect to the implementation of the Workplan,
manage all issues that may occur in connection with the Workplan, and define
timelines and budget .

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

3.3                                                              The parties
will keep each other informed of their progress and provide written minutes
following each meeting summarizing the results of work completed.

 

3.4                                                         Radius will supply
to 3M such technical, scientific, and other information concerning the Compound
and the Program as 3M shall reasonably require from time to time in order to
complete the Workplan.

 

3.5                                                              Radius agrees
to liaise with 3M during the course of the Program and to deal promptly within
[*] business days with any reasonable requests for information or further
instructions in connection with the Program.

 

4.                                      SUPPLY OF COMPOUND AND COMPONENTS

 

4.1                                                              Radius shall
supply 3M (i) free of charge with sufficient quantities of the Compound to
enable 3M to conduct the Program as set forth in the Workplan and (ii) a
certificate of analysis for the Compound.  Any Compound unused by 3M for its
Workplan activities at the termination of the Program shall be returned upon
request to Radius.

 

4.2                                                              Radius shall
promptly provide 3M with all information in or coming into its possession
concerning the Compound that 3M will reasonably require for the safe handling,
storage, testing, use and transport thereof.

 

4.3                                                              3M shall supply
excipients, MTS and any other agreed upon materials or components required to
complete its activities under the Workplan.

 

5.                                      CLINICAL STUDIES AND TOXICOLOGY STUDIES

 

5.1                                                              RADIUS shall at
its own expense be responsible for any clinical studies and/or toxicology
studies and all contact with any regulatory authority concerning the Product.

 

5.2                                                              RADIUS
understands and acknowledges that it will have sole responsibility for the safe
handling, storage, testing, use and transport of Product in preclinical and
clinical studies.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

5.3                                                              3M will provide
a non-confidential data package with the CMC section of regulatory submissions
in support of RADIUS’ regulatory filings.  If needed, 3M will provide for
regulatory review by right of reference to Drug Master Files.

 

5.4                                                              At RADIUS’
request and expense, and with reasonable advance notice, 3M will attend and
participate in meetings with the FDA or other regulatory authorities regarding
Product.

 

5.5                                                              3M will also
provide RADIUS any other relevant information required for regulatory filings
(e.g. preclinical data, local tolerance of materials, etc.)

 

5.6                                                              3M will
manufacture and release preclinical and clinical supplies under the Workplan
meeting agreed upon specifications and in compliance with current Good
Manufacturing Practices (“cGMPs”) and/or current Good Laboratory Practices
(“cGLPs”).

 

6.                                      PAYMENTS

 

6.1                                                              Radius shall
pay 3M at a rate of [*] Dollars ($[*]) per hour for work carried out in
connection with the Workplan.  The estimated costs for the Workplan are listed
on Exhibit C.  Both Parties acknowledge that the costs are estimates and 3M
shall make reasonable efforts to stay within the estimates.  If during the
program 3M anticipates that the estimated cost of the program will exceed [*]%
of the costs listed in Exhibit C (i.e., exceed the upper bound of the estimated
cost for any phase of the Workplan), the Parties shall meet to determine what if
any adjustments in the Workplan and/or estimates should be made.  3M shall have
the right to increase the hourly rate [*] per calendar year in an amount equal
to the increase in the Employment Cost Index (“ECI”) over the previous calendar
year upon [*] ([*]) days’ written notice to RADIUS with the first such notice
delivered not earlier than January 31, 2010.

 

6.2                                                              RADIUS shall
also reimburse 3M for its reasonable, and documented  incidental costs incurred
pursuant to the Workplan including but not limited to travel and 3M’s
out-of-pocket costs.

 

6.3                                                              Payments by
Radius shall be net [*] ([*]) days from receipt of invoice with interest
accruing at [*]% per month for late payments.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

6.4                                                              RADIUS shall
pay the above considerations by a wire transfer to a bank account designated by
3M.

 

Name of the bank:  JP Morgan Chase

Address:  1 Chase Manhattan Plaza

New York, NY  10081

 

ABA:  [*]

Beneficiary:  [*]

The Name of the Account Holder:  3M Company

Swift Address:  [*]

 

7.                                      INTELLECTUAL PROPERTY

 

7.1                                                              Except as
necessary to conduct the work under this Agreement, neither 3M, 3M IPC, nor
RADIUS grant any right or license under any patent rights or other intellectual
property rights conceived prior to effective date of this Agreement.  It is,
however, understood that the licenses previously granted by each party to the
other party(ies) under the Feasibility Agreement shall remain in effect with
respect to any rights in inventions, patents or data developed pursuant to the
Feasibility Agreement in the event and to the extent such inventions, patents or
data are necessary or useful to the performance of the activities contemplated
by this Agreement (and subject to the provisions of this Section 7) treating
such inventions, patents and data as if they were developed during and out of
the work performed under this Agreement from and after the Effective Date.

 

7.2                                                              Except as
otherwise provided below, any inventions conceived during and out of the work
performed under this Agreement, and patents and applications filed thereon
(“Program Patents”), shall be owned according to U.S. law as follows: those
conceived solely by employees or agents of one party shall be owned by that
party; those conceived jointly by an employee or agent of 3M and an employee or
agent of Radius shall be owned jointly by 3M and Radius and will be considered
Confidential Information of both parties with each joint owner having the right,
subject to this Agreement, to practice, license, and transfer its undivided
rights in such joint inventions without permission of or accounting to the
other(s)) under the conditions provided for in this Agreement; provided that it
is

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

expressly understood and agreed that other than to conduct the work contemplated
by this Agreement, (a) 3M shall have no right to use jointly owned inventions or
jointly owned Program Patents in conjunction with the Compound or any
prescription pharmaceutical product that includes, as an active ingredient, any
compound, other than the Compound, which is a PTH related protein, analogue or
derivative but specifically excluding PTH itself or any analogue or derivative,
and (b) RADIUS shall have no right to use jointly owned inventions or jointly
owned Program Patents in conjunction with MTS.  Information and data developed
during and resulting from the work under this Agreement (“Program Data”), solely
by employees or agents of one party shall be owned by that party; those data
developed jointly during and resulting from the work under this Agreement by an
employee or agent of 3M and an employee or agent of Radius shall be owned
jointly by 3M and Radius (and each joint owner shall have the right to practice,
license, and transfer its undivided rights in such jointly owned Program Data
without permission of or accounting to the other(s)) under the conditions
provided for in this Agreement; provided that it is expressly understood and
agreed that other than to conduct the work contemplated by this Agreement,
(i) 3M shall have no right to use jointly owned Program Data in conjunction with
the Compound or any prescription pharmaceutical product that includes, as an
active ingredient, any compound, other than the Compound, which is a PTH related
protein, analogue or derivative but specifically excluding PTH itself or any
analogue or derivative, and (ii) RADIUS shall have no right to use jointly owned
Program Data in conjunction with MTS.

 

7.3                                                              Notwithstanding
the foregoing provisions of this Section 7, Program Patents and Program Data
directly relating to the Compound, an improved Compound, or method of making or
using Compound, regardless of inventorship, shall be owned by Radius; and
Program Patents and Program Data directly relating to MTS devices (including
manufacturing, coating, or uses thereof), regardless of inventorship, shall be
owned by 3M.

 

7.4                                                              3M, 3M IPC and
RADIUS grant each other a worldwide, perpetual, royalty-free, nonexclusive
license under Program Data and Program Patents concerning or covering
formulations of Compound solely for purposes of conducting the work contemplated
by this Agreement.  It is expressly understood and agreed that other than to
conduct the work contemplated by this Agreement, (a) 3M shall have no right to
use such Program Data or Program Patents that are licensed to it by Radius under
this Section 7.4 in conjunction with the Compound or any prescription

 

7

--------------------------------------------------------------------------------


 

pharmaceutical product that includes, as an active ingredient, any compound,
other than the Compound, which is a PTH related protein, analogue or derivative
but specifically excluding PTH itself or any PTH analogue or derivative, and
(b) RADIUS shall have no right to use such Program Data or Program Patents that
are licensed to it by 3M or 3M IPC under this Section 7.4 in conjunction with
MTS.

 

7.5                                                              The above
licenses shall be transferable by 3M in connection with the sale of its MTS
business or RADIUS in connection with sale of its pharmaceutical business, and
sub licensable in relation to products developed, manufactured, or sold by 3M or
RADIUS.

 

7.6                                                              Upon the
termination of this Agreement, each party will, at its election, return or
destroy any tangible materials embodying the technology owned by the other
party.

 

7.7                                                              Each party
shall promptly disclose to the other party(ies) any inventions to the extent
related to the other party’s or parties’ materials or technology conceived
during and out of the work under this Agreement, that might, under applicable
law, be patentable or otherwise protectable.  Each party may prepare, file,
prosecute, maintain, abandon, terminate, enforce, and otherwise handle solely
owned patent rights at its sole discretion and expense.  Joint patent
applications and patents may be prepared, filed, prosecuted, and maintained
primarily by RADIUS at its expense if claiming an invention that is based
primarily on the Compound and by 3M IPC at its expense if based primarily on the
MTS devices, and if the invention being claimed is not clearly either of the
foregoing, the parties will agree in good faith how best to handle the cost,
preparation, filing, prosecution, maintenance, abandonment, or termination of
such joint applications and patents.  Within [*] ([*]) days following the date
of disclosure regarding the existence of particular jointly owned patents, the
parties shall confer and mutually agree as to appropriate protection for such
jointly owned patents, including an application, preparation, prosecution and
maintenance strategy.  The parties shall use outside counsel reasonably
acceptable to each party to execute the agreed upon protection strategy, which
counsel shall be responsible to both RADIUS and 3M, and shall use reasonable
efforts to solicit both RADIUS’ and 3M’s advice on material application,
preparation, prosecution and maintenance matters related thereto.  If, within
[*] ([*]) months of the date of disclosure regarding the existence of particular
jointly owned

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

8

--------------------------------------------------------------------------------

 


 

patent rights, the Parties have not reached mutual agreement on a protection
strategy and outside counsel to execute the protection strategy, either party
may initiate dispute resolution under Section 12.5.  All expenses incurred in
obtaining and maintaining any patent on jointly owned patents shall be [*] ([*]%
each), unless one party declines to share in such expenses, then in that event
the other party may assume responsibility for the prosecution and maintenance
thereof, at its sole expense, provided that:  (i) title to the patent remains in
the names of both parties, and (ii) the non-paying party shall have an
automatic, worldwide, royalty-free, nonexclusive license thereto.  If a party
that proceeds to pursue patent prosecution or maintenance activities pursuant to
the preceding sentence of this Section 7.7 subsequently declines to continue
such prosecution and maintenance, then the other party may take over the
prosecution and maintenance thereof, at its sole expense and subject to
reimbursement of [*] ([*]%) of the expenses paid by the other party during the
period when it was not funding its share of such activities, at which time such
other party shall recapture all rights thereto.  It is understood and agreed
that subject to compliance with this Section 7.7, the non-filing party shall
consent to the disclosure of jointly owned Confidential Information concerning
jointly owned Program Patents.

 

8.                                      CONFIDENTIALITY

 

8.1                                                         The Parties agree to
use reasonable efforts to maintain Information disclosed by the other in
confidence, including at least efforts fully commensurate with those to protect
its own confidential information.  Neither Party will use the Information of the
other Party except for the performance of the work described in the Program.
Each Party will disclose the Information only to its officers and employees
directly concerned with the Program to whom it is necessary or useful to
disclose such Information, but will neither disclose the Information to any
third party nor use the Information for any other purpose; provided that Radius
may disclose the Information to third party collaborator(s) as necessary for
purposes of establishing Radius’ satisfaction of development milestones with
respect to the Compound if such collaborators are subject to a written
confidentiality agreement no less restrictive than the terms of this Section 8. 
Each Party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Information of
the other Party as a result of such

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

disclosure and that any such rights must be the subject of separate written
agreement(s).

 

8.2                                                             The disclosing
Party may at any time notify the receiving Party in writing that such receiving
Party must return to the disclosing Party the disclosing Party’s Information. 
Each Party hereby agrees to, within [*] ([*]) days of such notification: 
(i) return all documents and tangible items it or its employees or agents have
received or created pursuant to this Agreement pertaining, referring or relating
to the other Party’s Information; and (ii) return or certify (in a writing
attested to by a duly authorized officer of such Party) destruction of all
copies, summaries, modifications or adaptations that such Party or its employees
or agents have made from the materials provided by the disclosing Party;
provided, however, that a Party is permitted to retain one copy of such
materials in its legal files to be used to verify compliance with its
obligations hereunder.

 

8.3                                                             Neither Party
will make any public announcement as to the execution of this Agreement or its
terms without the prior written authorization of the other Party.  This shall
not prevent a Party from such disclosures regarding the existence or terms of
this Agreement to the extent required under applicable federal or state
securities laws or any rule or regulation of any nationally recognized
securities exchange.  In such event, however, the disclosing Party shall use
good faith efforts to notify and consult with the other Party prior to such
disclosure and, where applicable, shall diligently seek confidential treatment
to the extent such treatment is available under applicable securities laws,
rules, or regulations.  In addition, each Party may provide a copy of this
Agreement or disclose the terms of this Agreement (i) to any finance provider in
conjunction with a financing transaction, if such finance provider agrees to
keep this Agreement confidential, (ii) to enforce its rights under this
Agreement, (iii) to any legal or financial advisor of such Party, or (iv) in
response to a subpoena or other validly issued administrative or judicial
process requesting disclosure of same; provided, the Party that receives such
order or process provides prompt notice to the disclosing Party before making
any disclosure (to the extent possible) and permits the disclosing Party to
oppose or narrow such request for disclosure and supports any of disclosing
Party’s reasonable efforts to oppose such request (at disclosing Party’s
expense) and shall disclose the terms of this Agreement only in the event of a
final judgment or administrative order requiring such disclosure, and only to
the extent necessary to comply with such request.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

8.4                                                             The Parties’
obligation of nondisclosure and the limitations upon the right to use the other
Party’s Information, samples and test results shall not apply to the extent that
a recipient can demonstrate that the applicable Information:  (a)  was in its
possession prior to the time of disclosure; or (b)  is or becomes public
knowledge through no fault or omission of the receiving Party; or (c)  is
obtained by the recipient from a third party under no obligation of
confidentiality to the disclosing Party; or (d)  is independently developed by
the receiving Party, as evidenced by the receiving Party’s written records,
without access to the disclosing Party’s Information.  A receiving Party may
also disclose Information if it is required to disclose the Information in
response to a subpoena or other validly issued administrative or judicial
process requesting disclosure of same, provided that such receiving Party will
give the disclosing Party prompt notice of such request before making any
disclosure (to the extent possible) and permit the disclosing Party to oppose or
narrow such request for disclosure.  The disclosing Party may seek an
appropriate protective order or other remedy and/or waive compliance with the
provisions of this Agreement.  If such disclosing Party seeks a protective order
or other remedy, the receiving Party will cooperate and support any of the
disclosing Party’s reasonable efforts to oppose such request (at disclosing
Party’s expense).  If such disclosing Party fails to obtain a protective order
or waive compliance with the relevant provisions of this Agreement, the
receiving Party will disclose only in the event of a final judgment or
administrative order requiring such disclosure, and only to the extent necessary
to comply with such request.

 

8.5                                                             The obligations
with respect to maintaining confidentiality and non-use of Information under
Section 8 shall survive the termination of this Agreement for a period of [*]
([*]) years with respect to the Workplan and Radius’ business information, but
shall remain in effect for an indefinite period of time with respect to each
Party’s technical information which the disclosing Party shall indicate to be a
trade secret at the time of disclosure.  In this latter case the recipient Party
shall keep this trade secret as confidential unless and until it ceases to be
Confidential Information pursuant to items (a), (b), (c) or (d) of Section 8.4. 
It is understood and agreed that nothing in this Agreement obligates any Party
to disclose or receive any Confidential Information that is of a technical
nature but that if a Party refuses to accept such Confidential Information and
such Confidential Information is necessary to perform

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

the transactions contemplated by this Agreement then the disclosing Party may
terminate this Agreement without any obligation to pay the costs set forth
above.

 

9.                                      EXCLUSIVE RELATIONSHIP

 

9.1                                                              During the term
of this Agreement the parties shall work exclusively with one another for
Compound delivery by MTS.

 

9.2                                                              In the event
that RADIUS elects to further develop the Product developed by 3M hereunder for
commercialization, 3M shall have the exclusive right to further develop and
manufacture Product for RADIUS and/or RADIUS licensees at a reasonable, good
faith price, consistent with customary drug supply pricing and such other terms
and conditions as are reasonable and customary in the commercial supply of
pharmaceutical compounds.  Any such development and supply agreements shall be
negotiated in good faith between the parties.  3M’s pricing for commercial
supply of Product to RADIUS and/or RADIUS licensees will depend, among other
things, on such factors as the components used, packaging, formulation, sales
volume, and other costs that are not known at this time.  3M shall make its
election with respect to further development and commercial manufacture/supply
upon request by RADIUS at any time following completion of Phase I clinical
testing of Product, and if 3M elects to further develop and manufacture/supply
Product, 3M and RADIUS shall promptly negotiate in good faith the terms of a
formal “Commercial Supply Agreement” within [[*]] months of the start of Phase
II clinical testing.

 

9.3                                                              Neither RADIUS
nor 3M has any obligation under this Agreement to proceed beyond the Workplan.

 

10.                               WARRANTIES, LIMITED REMEDY/LIMITIATION of
LIABILITIES, and INDEMNIFICATION

 

10.1                                                        Each party warrants
that it (i) has the right to enter into this Agreement; and (ii) it has no
obligations to any other person or entity which are in conflict with its
obligations under this Agreement.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

10.2                                                        RADIUS hereby
represents and warrants that all Compound supplies shall at the time of delivery
to 3M meet specifications agreed upon in writing by 3M and RADIUS.

 

10.3                                                        3M warrants to
RADIUS that 3M will store and handle the Compound supplied by RADIUS as well as
the Products in accordance with RADIUS instructions.

 

10.4                                                        3M warrants that it
will manufacture any toxicology supplies of the Product in accordance with cGLPs
or cGMPs and any clinical supplies of the Product in accordance with cGMPs, and
that such Product will at the time of shipment meet any specifications agreed
upon in writing by the parties, provided that RADIUS’ sole remedy for supply of
defective Product shall be replacement of such Product, and 3M shall have no
obligation to replace Product or indemnify RADIUS pursuant to this section for
Product that does not meet the specifications because of RADIUS’ failure to
supply Compound meeting the agreed specifications.

 

10.5                                                        EXCEPT AS EXPRESSLY
SET FORTH IN THIS SECTION 10, NEITHER PARTY GIVES ANY EXPRESS OR IMPLIED
WARRANTY RELATED TO THIS AGREEMENT, THE PERFORMANCE OR NON-PERFORMANCE OF THIS
AGREEMENT, OR ANY OTHER MATTER OR SUBJECT ARISING OUT OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT OF
THIRD PARTY PATENT RIGHTS.

 

10.6                                                        3M shall indemnify,
defend, and hold RADIUS harmless from and against any and all third party loss
or liability for any and all judgments, claims, causes of action, suits,
proceedings, losses, damages, demands, fees, expenses, fines, penalties or costs
(including without limitation reasonable attorney’s fees, costs and
disbursements) arising from any personal injury or alleged personal injury claim
against Radius to the extent that such claim results from 3M’s breach of
warranty, and, provided that 3M shall be liable only to the extent such breach
resulted in the harm or injury for which RADIUS seeks indemnification.

 

10.7                                                        Except for the
preceding indemnification provided by 3M for supplying Product that fails to
meet specifications, RADIUS shall indemnify, defend, and hold 3M and 3M IPC
harmless from and against any and all other third party loss or liability for
any and all judgments, claims, causes

 

13

--------------------------------------------------------------------------------


 

of action, suits, proceedings, damages, demands, fees, expenses, fines,
penalties and costs (including without limitation reasonable attorney’s fees,
costs and disbursements) arising from RADIUS’ or its agent’s use, testing or
clinical studies of Product.

 

10.8                                                        Both RADIUS and 3M
are obligated to promptly notify the other party of any claim for which they
intend to seek indemnification under the terms of this Agreement.  Failure to
give notice shall not constitute a defense, in whole or in part, to any claim by
any indemnified entity hereunder except to the extent the rights of the
indemnitor are materially prejudiced by such failure to give notice.  If either
party accepts the defense of and indemnification for a case without reserving
the right to later seek contribution or indemnity from the tendering party, then
the tendering party shall have no control over the defense of such case.  If
either party accepts the defense of and indemnification for a case, but reserves
the right to later seek indemnity or contribution from the tendering party, then
the tendering party shall have the right to actively participate in the defense
of the case with the non-tendering party and outside counsel, and any
settlements shall require the consent of both parties. If a claim arises within
the scope of an indemnity, the party seeking indemnity will fully cooperate in
the defense of any such claim.

 

10.9                                                        If both parties
desire to defend a case together, then the parties shall jointly control the
defense of such case. If either party desires to defend a case with separate
counsel, then each party shall be entitled to control its own legal defense of
any claim; provided, however, that any party seeking indemnification or
contribution shall in good faith consult with the other party regarding the
defense strategy to be employed throughout the case, but only to the extent such
consultation does not reveal matters that may be at issue between the party
seeking indemnification and the other party.  A party seeking indemnification or
contribution from the other party cannot settle a case without the consent of
the other party.

 

10.10                                                  EXCEPT FOR THE
INDEMNIFICATION OBLIGATIONS SET FORTH ABOVE, AND NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES RELATED TO
PRODUCT OR PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT REGARDLESS OF THE
LEGAL THEORY ASSERTED INCLUDING, BUT NOT LIMITED TO, CONTRACT, FAULT, NEGLIGENCE
OR STRICT LIABILITY.

 

14

--------------------------------------------------------------------------------


 

11.                               TERM AND TERMINATION

 

11.1                                                        The Agreement shall
remain in force for the earlier of (a) [*]  ([*]) years from the date of
execution by the Parties or (b) completion of work and deliverables under the
Workplan, after which time the Agreement shall expire.

 

11.2                                                        Either Party may
terminate this Agreement in the event of a material breach of the Agreement by
the other Party that the breaching Party has failed to cure within [*] ([*])
days of receipt of written notice from the non-breaching Party.  In the event of
termination of this Agreement by 3M pursuant to this provision, Radius shall be
obliged to pay 3M within [*] ([*]) days of termination any unpaid balance of the
fees or expenses for work performed prior to termination.

 

11.3                                                        Radius may terminate
without cause this Agreement upon [*] ([*]) days written notice to 3M.  Upon
receiving notice of Radius’s intent to terminate, 3M shall make commercially
reasonable efforts to stop all activities under any Workplan as soon as
practicable.

 

11.4                                                        All charges and
expenses owed to 3M prior to the effective date of termination shall become due
and payable, and except in the event of termination due to 3M’s breach, Radius
shall pay all charges and expenses reasonably incurred by 3M in winding down its
activities at a rate of $[*] per hour during the [*] ([*]) day notice periods
referred to above, provided that 3M shall act diligently to minimize all wind
down costs, upon receipt of a termination notice. In the event of termination
for any reason, the parties shall upon request provide the other party, if not
in material breach, with any preliminary data (preclinical or clinical) and any
unanalyzed samples available within [*] days of termination.

 

11.5                                                        In the event this
Agreement expires or is terminated, the provisions of Sections 7, 8, 10, and
paragraphs 12.1, 12.4, 12.5, 12.7 and 12.8 shall survive said expiration or
termination in accordance with their terms.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

12.                               MISCELLANEOUS

 

12.1                                                        This Agreement
contains the complete and entire agreement between the parties hereto, and
supersedes any previous communications, representations, or agreements whether
verbal or written relating to the subject matter hereof.

 

12.2                                                        No change, addition,
waiver, amendment, or modification of any of the terms or conditions hereof
shall be valid or binding on either party unless in writing and signed by
authorized representatives of both parties.

 

12.3                                                        Neither Radius nor
3M shall be considered in default or be liable to the other Party for any delay
in performance or non-performance caused by circumstances beyond the reasonable
control of such Party, including but not limited to acts of God, explosion,
fire, flood, earthquake, war whether declared or not, accident, labor strike or
labor disturbances, sabotage, transportation strike or interference, order or
decrees of any court or action of governmental authority or shortages in or an
inability to procure materials; provided, however, that diligent efforts are
made to resume performance as quickly as possible.

 

12.4                                                        The Parties consent
to and this Agreement shall be construed under Delaware law, notwithstanding any
choice of law provision to the contrary.   The failure to enforce any right or
provision herein shall not constitute a waiver of that right or provision.  If
any provisions herein are found to be unenforceable on the grounds that they are
overly broad or in conflict with applicable laws, it is the intent of the
Parties that such provisions be replaced, reformed, or narrowed so that their
original business purpose can be accomplished to the extent permitted by law,
and that the remaining provisions shall not in any way be affected or impaired
thereby.  The rights and obligations of Radius and 3M which by intent or meaning
have validity beyond such termination or expiration (including, but not limited
to, rights with respect to confidentiality, intellectual property, and liability
limitations) shall survive the termination or expiration of this Agreement or
any Workplan.

 

12.5                                                        Any questions,
claims, disputes or litigation arising from or related to the making,
performance or alleged breach of this Agreement, or to any available remedies (a
“dispute”), shall be governed by the laws of Delaware, without regard to
conflicts of law principles, and shall be resolved as follows: (i) upon written
notice of dispute (the “notice”), by in-person negotiation between senior
business representatives of the

 

16

--------------------------------------------------------------------------------

 


 

parties who have authority to fully resolve the dispute; (ii) if within [*] days
of the notice the dispute has not been fully resolved, the parties shall conduct
a confidential mediation using a location, mediator, and rules acceptable to
both parties (with the costs of mediation shared equally); (iii) if the dispute
is not then resolved, and as a last resort only, either party may commence
litigation.  Nothing herein shall preclude either party from taking whatever
actions it deems necessary to prevent immediate, irreparable harm to its
interests.

 

12.6                                                        This Agreement may
not be assigned by either Party except by prior written consent of the other
Party (not to be unreasonably withheld); provided that this Agreement may be
assigned by 3M without the consent of Radius in connection with the sale of
substantially all of 3M’s MTS drug delivery business (whether by merger,
consolidation or sale of all or substantially all the assets relating to such
business (including the grant of an exclusive license covering all or
substantially all of the intellectual property rights of such business)); and
this Agreement may be assigned by Radius without the consent of 3M in connection
with the sale of substantially all of Radius’ business relating to the Compound
(whether by merger, consolidation or sale of all or substantially all the assets
relating to such business (including the grant of an exclusive license covering
all or substantially all of the intellectual property rights of such business).

 

12.7                                                        Radius and 3M shall
comply in all material respects with the requirements of all applicable laws,
rules, regulations and orders of any government authority in handling or
disposing of the Compound and formulations.

 

12.8                                                        Any notice or other
communications sent or delivered hereunder shall be in writing and shall be
effective if hand delivered or if sent by telex, express delivery service or
certified or registered mail, postage prepaid.

 

If to Radius:

 

Radius Health, Inc.

 

 

300 Technology Square

 

 

Cambridge, MA 02139

 

 

Attention: Chief Executive Officer

 

 

 

If to 3M:

 

3M Drug Delivery Systems

 

 

3M Center Building 275-3E-10

 

 

St. Paul, MN 55144-1000

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

 

 

Attention: Division Vice President

 

With a copy to Legal Affairs at the above address

 

 

EXECUTED by the parties

 

 

 

 

 

 

 

 

For and on behalf of:

 

 

 

 

 

3M COMPANY

 

 

 

 

 

 

 

 

Signed:

/s/ James A. Vaughan

 

Dated:

June 23, 2009

 

 

 

 

 

Printed: James A. Vaughan

 

Title: 3M Drug Delivery System
Division Vice- President

 

 

 

3M INNOVATIVE PROPERTIES COMPANY

 

 

 

 

 

 

 

 

 

Signed:

/s/ Robert W. Sprague

 

Dated:

June 23, 2009

 

 

 

 

 

Printed: Robert W. Sprague

 

Title: Secretary

 

 

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

 

 

Signed:

/s/ B.N. Harvey

 

Dated:

June 19, 2009

 

 

 

Printed: B. Nicholas Harvey

 

Title: Chairman, President, Chief
Executive Officer

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

WORK PLAN SUMMARY

 

Objective:

 

The objective of the work plan is to develop two additional BA-058 sMTS patch
formulations and processes ([*] and [*] µg/array), and to prepare four strengths
of product ([*], [*], [*], [*] µg/array) plus a placebo to be utilized by Radius
to complete preclinical tox evaluations and a Phase I clinical study.

 

Deliverables:

 

·                  Shipment of 4 distinct formulations/strengths of BA-058 sMTS
(Ex Works 3M’s site) for preclinical toxicology studies and a Phase I clinical
POC study ([*], [*], [*], [*]µg/array)

·                  Shipment of a representative placebo sMTS (Ex Works 3M’s
site) for preclinical toxicology studies and a Phase I clinical POC study

·                  Data to support the stability of key formulations of the
product through the time needed to conduct the Phase I clinical POC study

·                  Data to support the stability of key formulations of the
product through the proposed shelf life of the product (up to 2 years)

·                  On-site training support for clinicians for application of
the sMTS

·                  3M shall establish and maintain proprietary Drug Master Files
(DMFs) including information on the components, coating and manufacturing
processes sufficient to support regulatory filings in the U.S. and Canada.  A
right of reference to 3M’s DMFs will be granted to Radius to support regulatory
filings in the U.S. and Canada.  Outside the U.S., 3M will provide Radius with
nonconfidential information from the DMFs necessary to support regulatory filing
in said country

·                  Formulation information sufficient to support regulatory
filings in the U.S. and Canada

 

Timing:

 

The overall time estimate from start of Stage 3 to shipment of clinical supplies
for the Phase I study is estimated to be [*] months.

 

This estimate assumes initiation of the Phase I trial as soon as possible
following the preclinical tox study.  The estimate does not include timing
associated with the in-vivo portion of the preclinical toxicology study.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

Assumptions of the work plan:

 

·                  Lot sizes for BA058-sMTS drug product not to exceed [*]
GMP-grade units; lot size for placebo unit not to exceed [*] units.

·                  The starting formulation (BA-058 + excipients) will be
provided to 3M by Radius, sterile and in a form compatible with aseptic
processing unless the formulation is determined to be stable through terminal
sterilization.

·                  Radius will be responsible for executing all elements
(protocols, regulatory filings, conduct) of the GLP toxicology studies.

·                  Radius will be responsible for executing all elements
(protocols, regulatory filings, conduct) of the Phase I trial.

·                  Work plan assumes the use of the POC MTS applicator system
and patch design.

·                  Timing required for conducting the GLP toxicology studies is
not included in the estimate; timing assumes the Phase I trial will start as
soon as possible following the toxicology studies.

·                  If results determine that additional doses of BA058-sMTS
arrays are needed, additional costs and time may be incurred.

·                  Quantity of BA-058 required to perform the work plan is to be
determined.

·                  sMTS patches for use in the POC clinical study will be bulk
labeled by 3M and provided to Radius for further labeling according to the
requirements of the clinical protocol.

·                  The clinical trial will be conducted in the United States or
Canada under an IND sponsored by Radius.  Stability studies on key formulations
will be a maximum of [*] months in length; the stability report will be
completed within [*] months of the completion of the stability study.

·                  If results from Stage 2 of the feasibility agreement
indicate, the supplies will be terminally sterilized.

 

Stage 3: Formulation development, preparation of toxicology and clinical
supplies

 

Summary:  3M will develop 2 additional doses of BA058-sMTS ([*] and [*]
µg/array), manufacture toxicology supplies and GMP supplies for shipment to
Radius for preclinical toxicology testing and for a Phase I clinical study.  3M
will write and submit DMF(s) for reference by Radius and contribute
documentation needed to support a pre-IND and IND filing.  3M will also run the
supporting stability studies with these studies going out to 2 years for key
doses.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

3M Tasks

Develop and optimize 2 additional BA058-sMTS products ([*] and [*] µg/array)

Complete experiments to demonstrate BA058 release in vivo in selected animal
model

Agree with Radius on study design for preclinical toxicology evaluation; consult
with Radius on clinical study protocol and with the clinical site for aspects
related to sMTS application

Adapt and verify BA-058 patch manufacturing processes, as required

Finalize specifications and methods for array patch and applicator supplies

Develop and verify low bioburden or terminal sterilization mfg. approach; verify
supplies meet low bioburden or sterility criteria, as applicable

Draft and approve protocols for assembly, sterilization, formulation, coating,
and bulk packaging of supplies; write methods and specifications to characterize
toxicology supplies and Phase I supplies

3M/Radius to finalize specifications for BA-058 s-MTS selected formulations

Complete raw material/component clearances, including API

Provide sterile ready to coat formulation (BA058+excipients).

Mold arrays, manufacture and characterize for toxicology studies and Phase I
study

Manufacture and ship toxicology and clinical supplies to Radius (FOB)

Initiate screening stability studies on selected formulations

Provide Certificate of Conformance and Certificate of GMP compliance along with
shipment of BA058-sMTS product

Provide chemistry, manufacturing and controls (CMC) information pertaining to
BA058-sMTS formulation.  Write and provide documents describing manufacturing
process for regulatory submissions. 3M to provide Radius with letters of
authorization to reference 3M DMFs describing the device manufacture and coating
processes.

Perform stability studies on select doses ([*] months for all doses; up to [*]
months for [*] key doses)

 

Radius Tasks

Develop regulatory strategy

3M/Radius to finalize specifications and methods for selected formulations and
final products

3M/Radius to agree on stability testing plan

Design and perform GLP toxicology studies

Receive, label and provide final product clearance of Phase I clinical supplies

Author Investigators Brochure, pre-IND and IND submission

Write clinical protocol, define safety and efficacy endpoints

Execute or oversee the Phase I clinical study

 

21

--------------------------------------------------------------------------------


 

Exhibit B

 

Change Order Form

 

Change order under Agreement dated: [add title and date of agreement]

 

Between:

 

Project Name:

 

 

Change requested by:

Name:

Company:

Date:

 

Description of change: [Include details here of the task changes or additions
and any change in timelines and/or fees, with reference to the original tasks,
timeline or fees where applicable.  These details may be attached as a schedule
to this change order.]

 

In all other respects, the terms and conditions of the Agreement remain in full
force and effect.

 

Requested task, dates and costs are approved by:

 

RADIUS HEALTH, INC.:

 

3M COMPANY:

Name:

 

Name:

Signature:

 

Signature:

Position:

 

Position:

Date (dd/mm/yy):

 

Date (dd/mm/yy):

 

22

--------------------------------------------------------------------------------


 

Exhibit C

 

Estimated Costs by Stage

 

Stage

 

Timing

 

Program Cost Estimate

 

 

 

 

 

Stage 3 — Formulation development, Preparation of Toxicology and Clinical
Supplies

 

[*] month

 

$[*] - $[*]

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

23

--------------------------------------------------------------------------------

 